Title: From John Adams to John Jay, 14 February 1786
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvenor Square Feb. 14. 1786.
     
     I have received your Letter, inclosing two Pamphlets one of which I have Sent to Mr Jefferson, by Coll Humphreys who Setts out for Paris this morning.
     These Letters will be Sufficient to Shew any Man of common Decency, the Characters of the Writers. on one Side there is the Condescension of a provident but indulgent Father: on the other the Impertinence and Ingratitude of a Prodigal son, not yet reduced to the Mortification of eating Husks with the Swine.
     What with the Imprudence of some of our young Men who like Littlepage are natives of America, and what with the assurance of

some others who assume the American Character, with less Pretensions to it our Country Suffers very much in its Reputation.
     The Scæne to which I was witness, is truly and candidly described and I have So certified to Mr Jefferson and to others.
     It is indeed a mortifying Consideration that neither Purity of Character, Rank in society, nor any Degree of Merit or Reputation, Should be a Protection against Such rude and virulent Attacks, which, however despized or resented by virtuous and judicious Men, are commonly received and applauded without thinking, by the Profligate, and, with malignity by the designing. Even Such Extravagants as Littlepage, as you and I have known before, are sometimes cherrished and courted for the deliberate tho secret Purpose, of doing Business which cannot be done by fairer means. In this Case I rely upon it, that no Injury will be done to you. The Attempt is too gross.
     My best Respects, in which my Family desires to join to Mrs Jay.
     With great Esteem and Affection, I have / the Honour to be, dear sir, your Friend / and servant
     
      John Adams.
     
    